EXHIBIT 10.6




Promissory Note




$68,375,000.00

March 25, 2011







FOR VALUE RECEIVED, Inland Diversified Virginia Beach Landstown, L.L.C., a
Delaware limited liability company (“Borrower”), hereby promises to pay to the
order of Bank of America, N.A., a national banking association (together with
any and all of its successors and assigns and/or any other holder of this Note,
“Lender”), without offset, in immediately available funds in lawful money of the
United States of America, at 100 North Tryon Street, Mailcode:  NC1-007-11-15,
Charlotte, North Carolina 28255-0001, Attn:  Kay Ostwalt, the principal sum of
Sixty-Eight Million Three Hundred Seventy-Five Thousand and No/100 Dollars
($68,375,000.00) (or the unpaid balance of all principal advanced against this
Note, if that amount is less), together with interest on the unpaid principal
balance of this Note from day to day outstanding as hereinafter provided.




Section 1

Payment Schedule and Maturity Date.  The principal of this Note shall be due and
payable (a) in five (5) installments of $3,040,000.00 each, on April 25, 2011
and on the same day of each succeeding month thereafter to and including August
25, 2011 and (b) a single installment of $3,035,000.00 which shall be due and
payable on September 25, 2011; and accrued unpaid interest on this Note shall be
due and payable on April 25, 2011 and on the same day of each succeeding month
thereafter until all principal and accrued interest owing on this Note shall
have been fully paid and satisfied; provided, that on March 25, 2012 (the
“Maturity Date”), the final maturity of this Note, the entire principal balance
of this Note then unpaid and all accrued interest then unpaid shall be finally
due and payable and all other amounts outstanding under this Note and/or the
other Loan Documents.  




Section 1A

Extension Option.  Lender shall grant a request by Borrower to extend the
Maturity Date of this Note to March 25, 2013 (the “Extended Maturity Date”),
upon and subject to the following terms and conditions:




(a)

Basic Conditions.  Unless otherwise agreed by Lender in writing:




(i)

Borrower shall request the extension, if at all, by written notice to Lender not
more than ninety (90) days, and not less than thirty (30) days, prior to the
Maturity Date.




(ii)

At the time of the request for the extension, Borrower shall irrevocably elect
in the written notice described in Section 1A(a)(i) whether it shall curtail the
outstanding principal balance of the Loan (as hereinafter defined) at the time
of the extension by Five Million and No/100 Dollars ($5,000,000.00).  In the
event Borrower elects to curtail the Loan by such $5,000,000 and makes the
curtailment on or prior to the Maturity Date, the interest rate provided in
Section 3(a) of this Note from and after the extension shall be a fluctuating
rate per annum equal to the BBA LIBOR Daily Floating Rate plus a spread not to
exceed three hundred (300) basis points per annum to be designated by Lender
based upon market conditions at the time of the request.  Not more than fifteen
(15) days prior to the date that Borrower requests the extension, Borrower may
give written notice to Lender requesting that Lender designate the spread for
the per annum interest rate that would apply from and after the extension if
Borrower elects to make such Five Million and No/100 Dollars ($5,000,000.00)
curtailment.  Lender shall respond to Borrower’s request to designate the
applicable spread within ten (10) days after Borrower’s notice.  If Borrower
elects to make such $5,000,000 curtailment but does not request that Lender
designate the spread in advance of the Maturity Date, Lender shall nonetheless,
at the time of the extension,





BofA/Landstown

1

Promissory Note

#439822v6




designate the spread not to exceed three hundred (300) basis points per annum
based upon market conditions at that time.  




(iii)

At the time of the request, and at the time of the extension, there shall not
exist any Event of Default (as hereinafter defined), nor any condition or state
of facts which after notice and/or lapse of time would constitute an Event of
Default.




(iv)

Current financial statements and reports regarding Borrower and Guarantor (as
defined in the Loan Agreement) and all other financial statements and other
information as may be required under the Loan Documents regarding Borrower,
Guarantor and the Property, shall have been submitted promptly to Lender in
accordance with the Loan Documents, and there shall not have occurred, in the
opinion of Lender, any material adverse change in the business or financial
condition of Borrower, Guarantor or in the Property or in any other state of
facts submitted to Lender in connection with the Loan Documents, from that which
existed on the date of this Note.




(v)

Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses incurred by Lender in connection with the
proposed extension (pre- and post-closing), including appraisal fees,
environmental audit and reasonable attorneys’ fees actually incurred by Lender;
all such costs and expenses incurred up to the time of Lender’s written
agreement to the extension shall be due and payable prior to Lender’s execution
of that agreement (or if the proposed extension does not become effective, then
upon demand by Lender), and any future failure to pay such amounts shall
constitute a default under the Loan Documents.




(vi)

All applicable regulatory requirements, including appraisal requirements, shall
have been satisfied with respect to the extension.




(vii)

Not later than the Maturity Date, (A) the extension shall have been consented to
and documented to Lender’s satisfaction by Borrower, Guarantor, Lender, and all
other parties deemed necessary by Lender (such as any permitted subordinate
lienholders, tenants of the Property and permanent lenders (if any)); (B) if
required by Lender, Lender shall have been provided with an updated title report
and judgment and lien searches, and appropriate title insurance endorsements
shall have been issued as required by Lender; and (C) Borrower shall have paid
to Lender a non-refundable extension fee in an amount equal to fifteen
one-hundredths of one percent (0.15%) of the then outstanding principal balance
of the Loan (after application of the Five Million Dollar ($5,000,000) principal
curtailment if Borrower elects to make such curtailment pursuant to Section
1A(a)(ii) and does in fact make such curtailment in full).




(viii)

As of any Determination Date occurring less than thirty (30) days prior to such
extension, Borrower shall satisfy a Debt Service Coverage Ratio (as hereinafter
defined) of at least 1.50 to 1.00.  Borrower shall have the right to make a
principal curtailment to satisfy the required Debt Service Coverage Ratio (such
curtailment shall not count towards the $5,000,000 principal curtailment that
Borrower may make as described in Section 1A(a)(ii) of this Note.  As used
herein, “Debt Service Coverage Ratio” means, as of any Determination Date, for
the applicable Calculation Period the ratio, as determined by Lender, of Net
Operating Income to Debt Service.  As used herein, the following terms shall
have the meanings indicated below:




“Actual Operating Revenue” means, with respect to any period of time, all
income, computed on an annualized basis in accordance with generally accepted





BofA/Landstown

2

Promissory Note

#439822v6




accounting principles, collected from the ownership and operation of the
Property from whatever source (other than any source affiliated with Borrower or
Guarantor), including Rents, utility charges, escalations, forfeited security
deposits, interest on credit accounts, service fees or charges, license fees,
parking fees, and other required pass-throughs, but excluding sales, use and
occupancy or other taxes on receipts required to be accounted for by Borrower to
any Governmental Authority, refunds from tenants, uncollectible accounts, sales
of furniture, fixtures and equipment, interest income, Condemnation Awards,
Insurance Proceeds (other than business interruption or other loss of income
insurance), unforfeited security deposits, utility and other similar deposits,
income from tenants not paying rent, income from tenants in bankruptcy, and
non-recurring or extraordinary income, including lease termination payments.
 Actual Operating Revenue shall be net of rent concessions and credits.  Actual
Operating Revenue shall be subject to appropriate seasonal and other adjustments
in Lender’s reasonable discretion.




“Assumed Interest Rate” means seven percent (7.0%) per annum.  




“Calculation Period” means the six (6) month period ending on any Determination
Date.




“Debt Service” means the higher of (a) the actual principal (if any) and
interest payable under the Loan during the applicable Calculation Period, or (b)
the payments of principal and interest that would have been payable under a
hypothetical loan during the Calculation Period, assuming (i) an initial loan
balance equal to the Net Commitment Amount at the inception of the Calculation
Period, (ii) an interest rate equal to the Assumed Interest Rate, and
(iii) amortization of the aggregate principal indebtedness over a thirty (30)
year amortization period, adjusted to an annualized basis.




“Determination Date” means any date as of which Lender makes a determination
regarding Borrower’s satisfaction or failure to satisfy the Debt Service
Coverage Ratio as described herein.




“Net Commitment Amount” means, as of any date, the outstanding principal balance
of the Loan.




“Net Operating Income” means, with respect to any period of time, the amount
obtained by subtracting Operating Expenses from Actual Operating Revenue as such
amount may be adjusted by Lender in its reasonable discretion based on Lender’s
underwriting standards, including adjustments for vacancy allowance and other
concessions.  As used herein, “vacancy allowance” means an allowance for
reductions in potential income attributable to vacancies, tenant turnover, and
nonpayment of rent.




“Operating Expenses” means, with respect to any period of time, the total of all
expenses actually paid or payable, computed on an annualized basis in accordance
with generally accepted accounting principles, of whatever kind relating to the
ownership, operation, maintenance or management of the Property, including
utilities, ordinary repairs and maintenance, insurance premiums, ground rents,
if any, license fees, Taxes, advertising expenses, payroll and related taxes,
management fees equal to the greater of 4.5% of Actual Operating Revenue or the
management fees actually paid under any management agreement, operational
equipment or other lease payments as approved by Lender, normalized capital
expenditures equal to $41,000 per year, but specifically





BofA/Landstown

3

Promissory Note

#439822v6




excluding depreciation and amortization, income taxes, debt service on the Loan,
and any item of expense that would otherwise be covered by the provisions hereof
but which is paid by any tenant under such tenant’s Lease or other agreement.
 Operating Expenses shall be subject to appropriate seasonal and other
adjustments in Lender’s reasonable discretion.




If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective.




(b)

Changes in Loan Terms.  All terms and conditions of the Loan Documents shall
continue to apply to the extended term except to the extent changed as indicated
below (such changes to be effective on and after the original Maturity Date, if
the extension becomes effective as provided herein):




(i)

Interest Rate.  If Borrower makes a $5,000,000 principal curtailment as
described in Section 1A(a)(ii) of this Note, then the first sentence of Section
3(a) of this Note shall be amended and restated as follows – “The unpaid
principal balance of this Note from day to day outstanding which is not past
due, shall bear interest from and after the original Maturity Date of March 25,
2012 at a fluctuating rate of interest per annum equal to the BBA LIBOR Daily
Floating Rate for that day plus the spread designated by Lender as provided in
Section 1A(a)(ii) of this Note.”  Such spread shall be confirmed by written
agreement of Lender and Borrower at or prior to the original Maturity Date.




(ii)

Definition of Maturity Date.  The Maturity Date shall mean the Extended Maturity
Date.  




Section 2

Security; Loan Documents.  The security for this Note includes a Credit Line
Deed of Trust, Assignment, Security Agreement and Fixture Filing (as the same
may from time to time be amended, restated, modified or supplemented, the “Deed
of Trust”) dated of even date herewith from Borrower to Lender, conveying and
encumbering certain real and personal property more particularly described
therein (the “Property”).  This Note, the Deed of Trust, the Term Loan Agreement
between Borrower and Lender dated of even date herewith (as the same may from
time to time be amended, restated, modified or supplemented, the “Loan
Agreement”) and all other documents now or hereafter securing, guaranteeing or
executed in connection with the loan evidenced by this Note (the “Loan”), as the
same may from time to time be amended, restated, modified or supplemented, are
herein sometimes called individually a “Loan Document” and together the “Loan
Documents.”




Section 3

Interest Rate.




(a)

BBA LIBOR Daily Floating Rate.  The unpaid principal balance of this Note from
day to day outstanding which is not past due, shall bear interest at a
fluctuating rate of interest per annum equal to the BBA LIBOR Daily Floating
Rate for that day plus three hundred (300) basis points per annum.  The “BBA
LIBOR Daily Floating Rate” shall mean a fluctuating rate of interest per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as selected by Lender from time to time) as determined for each Business
Day at approximately 11:00 a.m. London time two (2) London Banking Days prior to
the date in question, for U.S. Dollar deposits (for delivery on the first day of
such interest period) with a one month term, as adjusted from time to time in
Lender’s sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs.  A “London Banking Day” is a day on which
banks in London are open for business and dealing in offshore dollars.  Interest
shall be computed for the actual number of days which have elapsed, on the basis
of a 360-day year.





BofA/Landstown

4

Promissory Note

#439822v6







(b)

Alternative Rates.  Lender may notify Borrower if the BBA LIBOR Daily Floating
Rate is not available for any reason, or if Lender determines that no adequate
basis exists for determining the BBA LIBOR Daily Floating Rate, or that the BBA
LIBOR Daily Floating Rate will not adequately and fairly reflect the cost to
Lender of funding the Loan, or that any applicable Law or regulation or
compliance therewith by Lender prohibits or restricts or makes impossible the
charging of interest based on the BBA LIBOR Daily Floating Rate.  If Lender so
notifies Borrower, then interest shall accrue and be payable on the unpaid
principal balance of this Note at a fluctuating rate of interest equal to the
Prime Rate of Lender plus zero (0) basis points per annum, from the date of such
notification by Lender until Lender notifies Borrower that the circumstances
giving rise to such suspension no longer exist, or until the Maturity Date of
this Note (whether by acceleration, declaration, extension or otherwise),
whichever is earlier to occur.    The term “Prime Rate” means, on any day, the
rate of interest per annum then most recently established by Lender as its
“prime rate.”  Any such rate is a general reference rate of interest, may not be
related to any other rate, and may not be the lowest or best rate actually
charged by Lender to any customer or a favored rate and may not correspond with
future increases or decreases in interest rates charged by other lenders or
market rates in general, and Lender may make various business or other loans at
rates of interest having no relationship to such rate.  Any change in the Prime
Rate shall take effect at the opening of business on the day specified in the
public announcement of a change in Lender’s Prime Rate.  If Lender (including
any subsequent holder of this Note) ceases to exist or to establish or publish a
prime rate from which the Prime Rate is then determined, the applicable variable
rate from which the Prime Rate is determined thereafter shall be instead the
prime rate reported in The Wall Street Journal (or the average prime rate if a
high and a low prime rate are therein reported), and the Prime Rate shall change
without notice with each change in such prime rate as of the date such change is
reported.




(c)

Default Rate.  After the occurrence of a Default (including the expiration of
any applicable cure period), Lender, in Lender’s sole discretion and without
notice or demand, may raise the rate of interest accruing on the outstanding
principal balance of this Note by three hundred (300) basis points above the
rate of interest otherwise applicable (“Default Rate”), independent of whether
Lender elects to accelerate the outstanding principal balance of this Note.




Section 4

Prepayment.  Borrower may prepay the principal balance of this Note, in full at
any time or in part from time to time, without fee, premium or penalty, provided
that: (a) no prepayment may be made which in Lender’s judgment would contravene
or prejudice funding under any applicable permanent loan commitment or tri-party
agreement or the like; (b) Lender shall have actually received from Borrower
prior written notice of (i) Borrower’s intent to prepay, (ii) the amount of
principal which will be prepaid (the “Prepaid Principal”), and (iii) the date on
which the prepayment will be made; (c) each prepayment shall be in the amount of
$1,000 or a larger integral multiple of $1,000 (unless the prepayment retires
the outstanding balance of this Note in full); and (d) each prepayment shall be
in the amount of 100% of the Prepaid Principal, plus accrued unpaid interest
thereon to the date of prepayment, plus any other sums which have become due to
Lender under the Loan Documents on or before the date of prepayment but have not
been paid.  If this Note is prepaid in full, any commitment of Lender for
further advances shall automatically terminate.




Section 5

Late Charges.  If Borrower shall fail to make any payment under the terms of
this Note (other than (a) the $3,040,000.00 or $3,035,000.00 monthly principal
installments described in Section 1 and (b) the payment due at maturity) within
fifteen (15) days after the date such payment is due, Borrower shall pay to
Lender on demand a late charge equal to four percent (4%) of the amount of such
payment.  Such fifteen (15) day period shall not be construed as in any way
extending the due date of any payment.  The late charge is imposed for the
purpose of defraying the expenses of Lender incident to handling such





BofA/Landstown

5

Promissory Note

#439822v6




delinquent payment.  This charge shall be in addition to, and not in lieu of,
any other amount that Lender may be entitled to receive or action that Lender
may be authorized to take as a result of such late payment.  




Section 6

Certain Provisions Regarding Payments.  All payments made under this Note shall
be applied, to the extent thereof, to late charges, to accrued but unpaid
interest, to unpaid principal, and to any other sums due and unpaid to Lender
under the Loan Documents, in such manner and order as Lender may elect in its
sole discretion, any instructions from Borrower or anyone else to the contrary
notwithstanding.  Remittances shall be made without offset, demand,
counterclaim, deduction, or recoupment (each of which is hereby waived) and
shall be accepted subject to the condition that any check or draft may be
handled for collection in accordance with the practice of the collecting bank or
banks.  Acceptance by Lender of any payment in an amount less than the amount
then due on any indebtedness shall be deemed an acceptance on account only,
notwithstanding any notation on or accompanying such partial payment to the
contrary, and shall not in any way (a) waive or excuse the existence of an Event
of Default, (b) waive, impair or extinguish any right or remedy available to
Lender hereunder or under the other Loan Documents, or (c) waive the requirement
of punctual payment and performance or constitute a novation in any respect.
 Payments received after 2:00 p.m. shall be deemed to be received on, and shall
be posted as of, the following Business Day.  Whenever any payment under this
Note or any other Loan Document falls due on a day which is not a Business Day,
such payment may be made on the next succeeding Business Day.




Section 7

Events of Default.  The occurrence of any one or more of the following shall
constitute an “Event of Default” under this Note:




(a)

Borrower fails to pay when and as due and payable any amounts payable by
Borrower to Lender under the terms of this Note.




(b)

An Event of Default (as therein defined) occurs under any of the Loan Documents
other than this Note (subject to any applicable grace or cure period).




Section 8

Remedies.  Upon the occurrence of an Event of Default, Lender may at any time
thereafter exercise any one or more of the following rights, powers and
remedies:




(a)

Lender may accelerate the Maturity Date and declare the unpaid principal balance
and accrued but unpaid interest on this Note, and all other amounts payable
hereunder and under the other Loan Documents, at once due and payable, and upon
such declaration the same shall at once be due and payable.




(b)

Lender may set off the amount due against any and all accounts, credits, money,
securities or other property now or hereafter on deposit with, held by or in the
possession of Lender to the credit or for the account of Borrower, without
notice to or the consent of Borrower.




(c)

Lender may exercise any of its other rights, powers and remedies under the Loan
Documents or at law or in equity.




Section 9

Remedies Cumulative.  All of the rights and remedies of Lender under this Note
and the other Loan Documents are cumulative of each other and of any and all
other rights at law or in equity, and the exercise by Lender of any one or more
of such rights and remedies shall not preclude the simultaneous or later
exercise by Lender of any or all such other rights and remedies.  No single or
partial exercise of any right or remedy shall exhaust it or preclude any other
or further exercise thereof, and every right and remedy may be exercised at any
time and from time to time.  No failure by Lender to exercise, nor





BofA/Landstown

6

Promissory Note

#439822v6




delay in exercising, any right or remedy shall operate as a waiver of such right
or remedy or as a waiver of any Event of Default.




Section 10

Costs and Expenses of Enforcement.  Borrower agrees to pay to Lender on demand
all costs and expenses incurred by Lender in seeking to collect this Note or to
enforce any of Lender’s rights and remedies under the Loan Documents, including
court costs and reasonable attorneys’ fees and expenses, whether or not suit is
filed hereon, or whether in connection with bankruptcy, insolvency or appeal.




Section 11

Service of Process.  Borrower hereby irrevocably designates and appoints CT
Corporation System, 4701 Cox Road, Suite 301, Glen Allen, Virginia 23060-6802,
as Borrower’s authorized agent to accept and acknowledge on Borrower’s behalf
service of any and all process that may be served in any suit, action, or
proceeding instituted in connection with this Note in any state or federal court
sitting in the Commonwealth of Virginia.  If such agent shall cease so to act,
Borrower shall irrevocably designate and appoint without delay another such
agent in the Commonwealth of Virginia satisfactory to Lender and shall promptly
deliver to Lender evidence in writing of such agent’s acceptance of such
appointment and its agreement that such appointment shall be irrevocable.




Borrower hereby consents to process being served in any suit, action, or
proceeding instituted in connection with this Note by (a) the mailing of a copy
thereof by certified mail, postage prepaid, return receipt requested, to
Borrower and (b) serving a copy thereof upon the agent, if any, hereinabove
designated and appointed by Borrower as Borrower’s agent for service of process.
 Borrower irrevocably agrees that such service shall be deemed to be service of
process upon Borrower in any such suit, action, or proceeding.  Nothing in this
Note shall affect the right of Lender to serve process in any manner otherwise
permitted by law and nothing in this Note will limit the right of Lender
otherwise to bring proceedings against Borrower in the courts of any
jurisdiction or jurisdictions, subject to any provision or agreement for
arbitration or dispute resolution set forth in the Loan Agreement.




Section 12

Heirs, Successors and Assigns.  The terms of this Note and of the other Loan
Documents shall bind and inure to the benefit of the successors and assigns of
the parties.  The foregoing sentence shall not be construed to permit Borrower
to assign the Loan except as otherwise permitted under the Loan Documents.




Section 13

General Provisions.  Time is of the essence with respect to Borrower’s
obligations under this Note.  If more than one person or entity executes this
Note as Borrower, all of said parties shall be jointly and severally liable for
payment of the indebtedness evidenced hereby.  Borrower and each party executing
this Note as Borrower hereby severally (a) waive demand, presentment for
payment, notice of dishonor and of nonpayment, protest, notice of protest,
notice of intent to accelerate, notice of acceleration and all other notices
(except any notices which are specifically required by this Note or any other
Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that Lender shall not be
required first to institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable hereon or to perfect or enforce its rights
against them or any security herefor; (d) consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and (e)
submit (and waive all rights to object) to non-exclusive personal jurisdiction
of any state or any United States federal court sitting in the Commonwealth of
Virginia for the enforcement of any and all obligations under this Note and the
other Loan Documents; (f) waive the benefit of all homestead and similar
exemptions as to this Note; (g) agree that their liability under this Note shall
not be affected or impaired by any determination that any title, security
interest or lien taken by Lender to secure this Note is invalid or





BofA/Landstown

7

Promissory Note

#439822v6




unperfected; and (h) hereby subordinate to the Loan and the Loan Documents any
and all rights against Borrower and any security for the payment of this Note,
whether by subrogation, agreement or otherwise, until this Note is paid in full.
 A determination that any provision of this Note is unenforceable or invalid
shall not affect the enforceability or validity of any other provision and the
determination that the application of any provision of this Note to any person
or circumstance is illegal or unenforceable shall not affect the enforceability
or validity of such provision as it may apply to other persons or circumstances.
 This Note may not be amended except in a writing specifically intended for such
purpose and executed by the party against whom enforcement of the amendment is
sought.  Captions and headings in this Note are for convenience only and shall
be disregarded in construing it.  This Note and its validity, enforcement and
interpretation shall be governed by the laws of the Commonwealth of Virginia
(without regard to any principles of conflicts of laws) and applicable United
States federal law.  Whenever a time of day is referred to herein, unless
otherwise specified such time shall be the local time of the place where payment
of this Note is to be made.  The term “Business Day” shall mean a day on which
Lender is open for the conduct of substantially all of its banking business at
its office in the city in which this Note is payable (excluding Saturdays and
Sundays).  Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Loan Agreement.  The words “include” and
“including” shall be interpreted as if followed by the words “without
limitation.”




Section 14

Notices.  Any notice, request, or demand to or upon Borrower or Lender shall be
deemed to have been properly given or made when delivered in accordance with the
terms of the Loan Agreement regarding notices.  




Section 15

No Usury.  It is expressly stipulated and agreed to be the intent of Borrower
and Lender at all times to comply with applicable state law or applicable United
States federal law (to the extent that it permits Lender to contract for,
charge, take, reserve, or receive a greater amount of interest than under state
law) and that this Section shall control every other covenant and agreement in
this Note and the other Loan Documents.  If applicable state or federal law
should at any time be judicially interpreted so as to render usurious any amount
called for under this Note or under any of the other Loan Documents, or
contracted for, charged, taken, reserved, or received with respect to the Loan,
or if Lender’s exercise of the option to accelerate the Maturity Date, or if any
prepayment by Borrower results in Borrower having paid any interest in excess of
that permitted by applicable law, then it is Lender’s express intent that all
excess amounts theretofore collected by Lender shall be credited on the
principal balance of this Note and all other indebtedness secured by the Deed of
Trust, and the provisions of this Note and the other Loan Documents shall
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
documents, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder or thereunder.
 All sums paid or agreed to be paid to Lender for the use or forbearance of the
Loan shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan.




Section 16

Arbitration.  This Note is subject to arbitration as provided in the Loan
Agreement.




Section 17

Non-Recourse.  




(a)

Subject to the provisions of this Section 17, Lender shall neither seek nor
obtain judgment against Borrower for payment of principal or interest under this
Note following a foreclosure of the Deed of Trust, and Lender’s sole recourse
against Borrower for any default in the payment of such principal or interest
shall be limited to the Property and any other collateral for the Loan.








BofA/Landstown

8

Promissory Note

#439822v6




(b)

The limitation of liability set forth in this Section 17 shall be deemed void
and shall have no force or effect if Borrower should attempt, without material
justification, to materially delay any foreclosure by Lender of or on the Deed
of Trust or any other collateral for the Loan, or if Borrower should claim that
any Loan Document is invalid or unenforceable to an extent that would preclude
any such foreclosure.




(c)

The limitation of liability set forth in this Section 17 shall not prejudice
Lender’s rights to:




(i)

Name Borrower as a party defendant in any action, proceeding, reference or
arbitration subject to the limitations of this Section 17;




(ii)

Assert any unpaid amounts on the Loan as a defense or offset to or against any
claim or cause of action made or alleged against Lender by Borrower, any of its
members or joint venturers, or any guarantor or indemnitor in connection with
the Loan;




(iii)

Exercise self-help remedies such as setoff or foreclosure against or sale of any
real or personal property collateral or security;




(iv)

Collect or recover rents, insurance proceeds, amounts payable under surety bonds
or letters of credit, condemnation or any other awards arising out of any public
action, or any damages or awards arising out of any damage or injury to, or
decrease in value of, all or part of the collateral for the Loan; and




(v)

Collect or recover an amount from Borrower equal to any rents or other sums of
any type specified in clause (iv) above, which are not applied as required by
the Loan Documents after an Event of Default has occurred and while it is
continuing.




(d)

The limitation of liability set forth in this Section 17 does not affect
Lender’s rights to:




(i)

Enforce and collect or recover all sums owing under any indemnity agreements,
any guaranties and completion agreements, and any similar rights to payment and
performance, which may be executed or granted by any party other than Borrower
in connection with the Loan;




(ii)

Recover any expenses, damages or costs, including reasonable attorneys’ fees,
which Lender may incur because of Borrower’s fraud, willful misrepresentation,
or waste or intentional damage of or to any collateral for the Loan;




(iii)

Enforce any and all of Borrower’s obligations (if any) to complete construction
on the Property as contemplated by the Loan Documents, including obligations to
repay sums advanced by Lender for such purpose;




(iv)

Enforce any and all of Borrower’s obligations under the Loan Documents which
relate to preserving the condition of the Property or the priority of the Deed
of Trust, including obligations to pay all taxes and charges which may affect or
become a lien on the Property, to maintain the Property and all insurance in
accordance with the Loan Documents, and to repay all sums advanced by Lender for
any such purposes; and








BofA/Landstown

9

Promissory Note

#439822v6




(v)

Enforce any agreement of Borrower or any other party which specifically states
that it is not subject to the limitation of liability contained in this Section
17.




(e)

Nothing contained in this Section 17 shall impair the validity of any Loan
Document or any lien or security interest which it may create or perfect.




 




[Signatures Appear on the Following Page]





BofA/Landstown

10

Promissory Note

#439822v6




IN WITNESS WHEREOF, Borrower has duly executed this Note under seal as of the
date first above written.




Borrower:




INLAND DIVERSIFIED VIRGINIA BEACH LANDSTOWN, L.L.C.,

  a Delaware limited liability company




By:

Inland Diversified Real Estate Trust, Inc.,

the sole member




By:

/s/ Barry L. Lazarus (SEAL)

Name:

Barry L. Lazarus

Title:

President







STATE OF ILLINOIS

COUNTY OF DUPAGE, TO WIT:




I, the undersigned Notary Public, in and for the state and county aforesaid, do
hereby certify that, Barry L. Lazarus, known to me to be, or satisfactorily
proven to be the person whose name is subscribed to the foregoing document,
personally appeared before me in the jurisdiction set forth above and
acknowledged himself to be the President of Inland Diversified Real Estate
Trust, Inc., the sole member of Inland Diversified Virginia Beach Landstown,
L.L.C., a Delaware limited liability company, and that he, in such capacity,
being authorized so to do, executed the foregoing document for the purposes
therein contained, by signing his name on behalf of the limited liability
company.




GIVEN under my hand and seal this 22 day of March, 2011.




 

/s/ Rose Marie Allred (SEAL)

Notary Public




My Notary Registration number is:  82847




My commission expires:  May 21, 2013

















BofA/Landstown

11

Promissory Note

#439822v6


